


Exhibit 10.35

 


EXECUTION COPY


 


CONTINUING GUARANTY (FIRST LIEN)


 

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodations heretofore or hereafter
from time to time made or granted to PROSPECT MEDICAL HOLDINGS, INC., a Delaware
corporation and PROSPECT MEDICAL GROUP, INC., a California professional
corporation (each, a “Borrower” and collectively, the “Borrowers”), pursuant to
the First Lien Credit Agreement dated as of August 8, 2007 by and among the
Borrowers, BANK OF AMERICA, N.A. as administrative agent (the “Administrative
Agent”) and the lenders party thereto (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), the undersigned
Guarantor (whether one or more, the “Guarantor”, and if more than one, jointly
and severally) hereby furnishes its guaranty of the Guaranteed Obligations (as
hereinafter defined) as follows:

 

1.             GUARANTY.  THE GUARANTOR HEREBY ABSOLUTELY AND UNCONDITIONALLY
GUARANTEES, AS A GUARANTY OF PAYMENT AND PERFORMANCE AND NOT MERELY AS A
GUARANTY OF COLLECTION, PROMPT PAYMENT WHEN DUE, WHETHER AT STATED MATURITY, BY
REQUIRED PREPAYMENT, UPON ACCELERATION, DEMAND OR OTHERWISE, AND AT ALL TIMES
THEREAFTER, OF ALL “OBLIGATIONS” AS DEFINED IN THE CREDIT AGREEMENT, AND ANY AND
ALL EXISTING AND FUTURE INDEBTEDNESS AND LIABILITIES OF EVERY KIND, NATURE AND
CHARACTER, DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, LIQUIDATED OR
UNLIQUIDATED, VOLUNTARY OR INVOLUNTARY AND WHETHER FOR PRINCIPAL, INTEREST,
PREMIUMS, FEES, INDEMNITIES, DAMAGES, COSTS, EXPENSES OR OTHERWISE, OF THE
BORROWERS TO THE ADMINISTRATIVE AGENT AND ANY OTHER SECURED PARTY ARISING UNDER
THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENTS AND ANY INSTRUMENTS, AGREEMENTS
OR OTHER DOCUMENTS OF ANY KIND OR NATURE NOW OR HEREAFTER EXECUTED IN CONNECTION
THEREWITH  (INCLUDING ALL RENEWALS, EXTENSIONS, AMENDMENTS, REFINANCINGS AND
OTHER MODIFICATIONS THEREOF AND ALL COSTS, ATTORNEYS’ FEES AND EXPENSES INCURRED
BY THE ADMINISTRATIVE AGENT AND ANY OTHER SECURED PARTY IN CONNECTION WITH THE
COLLECTION OR ENFORCEMENT THEREOF), AND WHETHER RECOVERY UPON SUCH INDEBTEDNESS
AND LIABILITIES MAY BE OR HEREAFTER BECOME UNENFORCEABLE OR SHALL BE AN ALLOWED
OR DISALLOWED CLAIM UNDER ANY PROCEEDING OR CASE COMMENCED BY OR AGAINST ANY
GUARANTOR OR EITHER BORROWER UNDER THE BANKRUPTCY CODE (TITLE 11, UNITED STATES
CODE), ANY SUCCESSOR STATUTE OR ANY OTHER LIQUIDATION, CONSERVATORSHIP,
BANKRUPTCY, ASSIGNMENT FOR THE BENEFIT OF CREDITORS, MORATORIUM, REARRANGEMENT,
RECEIVERSHIP, INSOLVENCY, REORGANIZATION, OR SIMILAR DEBTOR RELIEF LAWS OF THE
UNITED STATES OR OTHER APPLICABLE JURISDICTIONS FROM TIME TO TIME IN EFFECT AND
AFFECTING THE RIGHTS OF CREDITORS GENERALLY (COLLECTIVELY, “DEBTOR RELIEF
LAWS”), AND INCLUDING INTEREST THAT ACCRUES AFTER THE COMMENCEMENT BY OR AGAINST
EITHER BORROWER OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAWS (COLLECTIVELY,
THE “GUARANTEED OBLIGATIONS”).  THE BOOKS AND RECORDS OF THE ADMINISTRATIVE
AGENT AND THE BOOKS AND RECORDS OF EACH SECURED PARTY SHOWING THE AMOUNT OF THE
GUARANTEED OBLIGATIONS SHALL BE ADMISSIBLE IN EVIDENCE IN ANY ACTION OR
PROCEEDING, AND SHALL BE BINDING UPON THE GUARANTOR AND CONCLUSIVE FOR THE
PURPOSE OF ESTABLISHING THE AMOUNT OF THE GUARANTEED OBLIGATIONS.  THIS GUARANTY
SHALL NOT BE AFFECTED BY THE GENUINENESS, VALIDITY, REGULARITY OR ENFORCEABILITY
OF THE GUARANTEED OBLIGATIONS OR ANY INSTRUMENT OR AGREEMENT EVIDENCING ANY
GUARANTEED OBLIGATIONS, OR BY THE EXISTENCE, VALIDITY, ENFORCEABILITY,
PERFECTION, NON-PERFECTION OR EXTENT OF ANY COLLATERAL THEREFOR, OR BY ANY FACT
OR CIRCUMSTANCE RELATING TO THE GUARANTEED OBLIGATIONS WHICH MIGHT OTHERWISE
CONSTITUTE A DEFENSE TO THE OBLIGATIONS OF THE GUARANTOR UNDER THIS GUARANTY,
AND THE GUARANTOR HEREBY IRREVOCABLY WAIVES ANY DEFENSES IT MAY NOW HAVE OR
HEREAFTER ACQUIRE IN ANY WAY RELATING TO ANY OR ALL OF THE FOREGOING. ANYTHING
CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, THE OBLIGATIONS OF THE

 

--------------------------------------------------------------------------------


 

GUARANTOR HEREUNDER AT ANY TIME SHALL BE LIMITED TO AN AGGREGATE AMOUNT EQUAL TO
THE LARGEST AMOUNT THAT WOULD NOT RENDER ITS OBLIGATIONS HEREUNDER SUBJECT TO
AVOIDANCE AS A FRAUDULENT TRANSFER OR CONVEYANCE UNDER SECTION 548 OF THE
BANKRUPTCY CODE (TITLE 11, UNITED STATES CODE) OR ANY COMPARABLE PROVISIONS OF
ANY SIMILAR FEDERAL OR STATE LAW.

 

2.             NO SETOFF OR DEDUCTIONS; TAXES; PAYMENTS.  THE GUARANTOR
REPRESENTS AND WARRANTS THAT IT IS ORGANIZED AND RESIDENT IN THE UNITED STATES
OF AMERICA.  THE GUARANTOR SHALL MAKE ALL PAYMENTS HEREUNDER WITHOUT SETOFF OR
COUNTERCLAIM AND FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY TAXES, LEVIES,
IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS, WITHHOLDINGS, COMPULSORY LOANS,
RESTRICTIONS OR CONDITIONS OF ANY NATURE NOW OR HEREAFTER IMPOSED OR LEVIED BY
ANY JURISDICTION OR ANY POLITICAL SUBDIVISION THEREOF OR TAXING OR OTHER
AUTHORITY THEREIN UNLESS THE GUARANTOR IS COMPELLED BY LAW TO MAKE SUCH
DEDUCTION OR WITHHOLDING.  IF ANY SUCH OBLIGATION (OTHER THAN ONE ARISING WITH
RESPECT TO TAXES BASED ON OR MEASURED BY THE INCOME OR PROFITS OF THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY) IS IMPOSED UPON THE GUARANTOR
WITH RESPECT TO ANY AMOUNT PAYABLE BY IT HEREUNDER, THE GUARANTOR WILL PAY TO
THE ADMINISTRATIVE AGENT OR SUCH OTHER SECURED PARTY, ON THE DATE ON WHICH SUCH
AMOUNT IS DUE AND PAYABLE HEREUNDER, SUCH ADDITIONAL AMOUNT IN DOLLARS AS SHALL
BE NECESSARY TO ENABLE THE ADMINISTRATIVE AGENT OR SUCH OTHER SECURED PARTY TO
RECEIVE THE SAME NET AMOUNT WHICH THE ADMINISTRATIVE AGENT OR SUCH OTHER SECURED
PARTY WOULD HAVE RECEIVED ON SUCH DUE DATE HAD NO SUCH OBLIGATION BEEN IMPOSED
UPON THE GUARANTOR.  THE GUARANTOR WILL DELIVER PROMPTLY TO THE ADMINISTRATIVE
AGENT OR SUCH OTHER SECURED PARTY CERTIFICATES OR OTHER VALID VOUCHERS FOR ALL
TAXES OR OTHER CHARGES DEDUCTED FROM OR PAID WITH RESPECT TO PAYMENTS MADE BY
THE GUARANTOR HEREUNDER. PAYMENTS BY THE GUARANTOR SHALL BE MADE TO THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH SECTION 2.12 OF THE CREDIT AGREEMENT AND
SHALL BE CREDITED AND APPLIED IN ACCORDANCE WITH SECTION 8.03 OF THE CREDIT
AGREEMENT.  THE OBLIGATIONS OF THE GUARANTOR UNDER THIS PARAGRAPH SHALL SURVIVE
THE PAYMENT IN FULL OF THE GUARANTEED OBLIGATIONS AND TERMINATION OF THIS
GUARANTY.

 

3.             RIGHTS OF ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES. 
THE GUARANTOR CONSENTS AND AGREES THAT THE ADMINISTRATIVE AGENT AND THE OTHER
SECURED PARTIES MAY, AT ANY TIME AND FROM TIME TO TIME, WITHOUT NOTICE OR
DEMAND, AND WITHOUT AFFECTING THE ENFORCEABILITY OR CONTINUING EFFECTIVENESS
HEREOF:  (A) AMEND, EXTEND, RENEW, COMPROMISE, DISCHARGE, ACCELERATE OR
OTHERWISE CHANGE THE TIME FOR PAYMENT OR THE TERMS OF THE GUARANTEED OBLIGATIONS
OR ANY PART THEREOF; (B) TAKE, HOLD, EXCHANGE, ENFORCE, WAIVE, RELEASE, FAIL TO
PERFECT, SELL, OR OTHERWISE DISPOSE OF ANY SECURITY FOR THE PAYMENT OF THIS
GUARANTY OR ANY GUARANTEED OBLIGATIONS; (C) APPLY SUCH SECURITY AND DIRECT THE
ORDER OR MANNER OF SALE THEREOF AS THE ADMINISTRATIVE AGENT AND THE OTHER
SECURED PARTIES IN THEIR SOLE DISCRETION MAY DETERMINE; AND (D) RELEASE OR
SUBSTITUTE ONE OR MORE OF ANY ENDORSERS OR OTHER GUARANTORS OF ANY OF THE
GUARANTEED OBLIGATIONS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
GUARANTOR CONSENTS TO THE TAKING OF, OR FAILURE TO TAKE, ANY ACTION WHICH MIGHT
IN ANY MANNER OR TO ANY EXTENT VARY THE RISKS OF THE GUARANTOR UNDER THIS
GUARANTY OR WHICH, BUT FOR THIS PROVISION, MIGHT OPERATE AS A DISCHARGE OF THE
GUARANTOR.

 

4.             CERTAIN WAIVERS.  THE GUARANTOR WAIVES (A) ANY DEFENSE ARISING BY
REASON OF ANY DISABILITY OR OTHER DEFENSE OF EITHER BORROWER OR ANY OTHER
GUARANTOR, OR THE CESSATION FROM ANY CAUSE WHATSOEVER (INCLUDING ANY ACT OR
OMISSION OF THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY) OF THE
LIABILITY OF EITHER BORROWER OTHER THAN PAYMENT IN FULL OF THE GUARANTEED
OBLIGATIONS; (B) ANY DEFENSE BASED ON ANY CLAIM THAT THE GUARANTOR’S OBLIGATIONS
EXCEED OR ARE

 

2

--------------------------------------------------------------------------------


 

MORE BURDENSOME THAN THOSE OF THE BORROWERS; (C) THE BENEFIT OF ANY STATUTE OF
LIMITATIONS AFFECTING THE GUARANTOR’S LIABILITY HEREUNDER; (D) ANY RIGHT TO
REQUIRE THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY TO PROCEED AGAINST
THE BORROWERS, PROCEED AGAINST OR EXHAUST ANY SECURITY FOR THE INDEBTEDNESS, OR
PURSUE ANY OTHER REMEDY IN THE ADMINISTRATIVE AGENT’S OR ANY OTHER SECURED
PARTY’S POWER WHATSOEVER; (E) ANY BENEFIT OF AND ANY RIGHT TO PARTICIPATE IN ANY
SECURITY NOW OR HEREAFTER HELD BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED
PARTY; AND (F) TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL OTHER
DEFENSES OR BENEFITS THAT MAY BE DERIVED FROM OR AFFORDED BY APPLICABLE LAW
LIMITING THE LIABILITY OF OR EXONERATING GUARANTORS OR SURETIES.  THE GUARANTOR
EXPRESSLY WAIVES ALL SETOFFS AND COUNTERCLAIMS AND ALL PRESENTMENTS, DEMANDS FOR
PAYMENT OR PERFORMANCE, NOTICES OF NONPAYMENT OR NONPERFORMANCE, PROTESTS,
NOTICES OF PROTEST, NOTICES OF DISHONOR AND ALL OTHER NOTICES OR DEMANDS OF ANY
KIND OR NATURE WHATSOEVER WITH RESPECT TO THE GUARANTEED OBLIGATIONS, AND ALL
NOTICES OF ACCEPTANCE OF THIS GUARANTY OR OF THE EXISTENCE, CREATION OR
INCURRENCE OF NEW OR ADDITIONAL GUARANTEED OBLIGATIONS. THE GUARANTOR WAIVES ANY
RIGHTS AND DEFENSES THAT ARE OR MAY BECOME AVAILABLE TO THE GUARANTOR BY REASON
OF SECTIONS 2787 TO 2855, INCLUSIVE, 2899 AND 3433 OF THE CALIFORNIA CIVIL CODE.
AS PROVIDED BELOW, THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. THE FOREGOING WAIVERS AND
THE PROVISIONS HEREINAFTER SET FORTH IN THIS GUARANTY WHICH PERTAIN TO
CALIFORNIA LAW ARE INCLUDED SOLELY OUT OF AN ABUNDANCE OF CAUTION, AND SHALL NOT
BE CONSTRUED TO MEAN THAT ANY OF THE ABOVE REFERENCED PROVISIONS OF CALIFORNIA
LAW ARE IN ANY WAY APPLICABLE TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS.

 

5.             OBLIGATIONS INDEPENDENT.  THE OBLIGATIONS OF THE GUARANTOR
HEREUNDER ARE THOSE OF PRIMARY OBLIGOR, AND NOT MERELY AS SURETY, AND ARE
INDEPENDENT OF THE GUARANTEED OBLIGATIONS AND THE OBLIGATIONS OF ANY OTHER
GUARANTOR, AND A SEPARATE ACTION MAY BE BROUGHT AGAINST THE GUARANTOR TO ENFORCE
THIS GUARANTY WHETHER OR NOT THE BORROWERS OR ANY OTHER PERSON OR ENTITY ARE
JOINED AS A PARTY.

 

6.             SUBROGATION.  THE GUARANTOR SHALL NOT EXERCISE ANY RIGHT OF
SUBROGATION, CONTRIBUTION, INDEMNITY, REIMBURSEMENT OR SIMILAR RIGHTS WITH
RESPECT TO ANY PAYMENTS IT MAKES UNDER THIS GUARANTY UNTIL ALL OF THE GUARANTEED
OBLIGATIONS AND ANY AMOUNTS PAYABLE UNDER THIS GUARANTY HAVE BEEN INDEFEASIBLY
PAID AND PERFORMED IN FULL AND ANY COMMITMENTS OF THE ADMINISTRATIVE AGENT AND
EACH OTHER SECURED PARTY OR FACILITIES PROVIDED BY THE ADMINISTRATIVE AGENT AND
EACH OTHER SECURED PARTY WITH RESPECT TO THE GUARANTEED OBLIGATIONS ARE
TERMINATED.  IF ANY AMOUNTS ARE PAID TO THE GUARANTOR IN VIOLATION OF THE
FOREGOING LIMITATION, THEN SUCH AMOUNTS SHALL BE HELD IN TRUST FOR THE BENEFIT
OF THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES AND SHALL FORTHWITH BE
PAID TO THE ADMINISTRATIVE AGENT (FOR THE BENEFIT OF ITSELF AND THE OTHER
SECURED PARTIES) TO REDUCE THE AMOUNT OF THE GUARANTEED OBLIGATIONS, WHETHER
MATURED OR UNMATURED.

 

7.             CONTRIBUTION.  SUBJECT TO PARAGRAPH 6 ABOVE, THE GUARANTOR HEREBY
AGREES WITH EACH OTHER GUARANTOR THAT IF ANY GUARANTOR SHALL MAKE AN EXCESS
PAYMENT (AS DEFINED BELOW), SUCH GUARANTOR SHALL HAVE A RIGHT OF CONTRIBUTION
FROM EACH OTHER GUARANTOR IN AN AMOUNT EQUAL TO SUCH OTHER GUARANTOR’S
CONTRIBUTION SHARE (AS DEFINED BELOW) OF SUCH EXCESS PAYMENT (AS DEFINED BELOW).
THE PAYMENT OBLIGATIONS OF ANY GUARANTOR UNDER THIS PARAGRAPH 7 SHALL BE
SUBORDINATE AND SUBJECT IN RIGHT OF PAYMENT TO THE GUARANTEED OBLIGATIONS UNTIL
SUCH TIME AS THE GUARANTEED OBLIGATIONS HAVE BEEN PAID IN FULL, AND NO GUARANTOR
SHALL EXERCISE ANY RIGHT OR

 

3

--------------------------------------------------------------------------------


 

REMEDY UNDER THIS PARAGRAPH 7 AGAINST ANY OTHER GUARANTOR UNTIL SUCH GUARANTEED
OBLIGATIONS HAVE BEEN PAID IN FULL.

 

For purposes of this Paragraph 7:

 

(a) “Excess Payment” shall mean the amount paid by any Guarantor in excess of
its Ratable Share of any Guaranteed Obligations;

 

(b) “Ratable Share” shall mean, for any Guarantor in respect of any payment of
Guaranteed Obligations, the ratio (expressed as a percentage) as of the date of
such payment of Guaranteed Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including probable
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Guarantors exceeds the amount of all of the debts and liabilities
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Guarantors hereunder) of the
Guarantors; provided, however, that, for purposes of calculating the Ratable
Shares of the Guarantors in respect of any payment of Guaranteed Obligations,
any Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment;
and

 

(c) “Contribution Share” shall mean, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including probable contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of the
Guarantors other than the maker of such Excess Payment exceeds the amount of all
of the debts and liabilities (including probable contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of the
Guarantors) of the Guarantors other than the maker of such Excess Payment;
provided, however, that, for purposes of calculating the Contribution Shares of
the Guarantors in respect of any Excess Payment, any Guarantor that became a
Guarantor subsequent to the date of any such Excess Payment shall be deemed to
have been a Guarantor on the date of such Excess Payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such Excess Payment.

 

Each Guarantor recognizes and acknowledges that the rights to contribution
arising hereunder shall constitute an asset in favor of the party entitled to
such contribution. This Paragraph 7 shall not be deemed to affect any right of
subrogation, indemnity, reimbursement or

 

4

--------------------------------------------------------------------------------


 

contribution that any Guarantor may have under applicable Law against the
Borrowers in respect of any payment of Guaranteed Obligations.

 

8.             TERMINATION; REINSTATEMENT.  THIS GUARANTY IS A CONTINUING AND
IRREVOCABLE GUARANTY OF ALL GUARANTEED OBLIGATIONS NOW OR HEREAFTER EXISTING AND
SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL ALL GUARANTEED OBLIGATIONS AND ANY
OTHER AMOUNTS PAYABLE UNDER THIS GUARANTY ARE INDEFEASIBLY PAID IN FULL IN CASH
AND ANY COMMITMENTS OF THE ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY OR
FACILITIES PROVIDED BY THE ADMINISTRATIVE AGENT AND ANY OTHER SECURED PARTY WITH
RESPECT TO THE GUARANTEED OBLIGATIONS ARE TERMINATED.  NOTWITHSTANDING THE
FOREGOING, THIS GUARANTY SHALL CONTINUE IN FULL FORCE AND EFFECT OR BE REVIVED,
AS THE CASE MAY BE, IF ANY PAYMENT BY OR ON BEHALF OF THE BORROWERS OR THE
GUARANTOR IS MADE, OR THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY
EXERCISES ITS RIGHT OF SETOFF, IN RESPECT OF THE GUARANTEED OBLIGATIONS AND SUCH
PAYMENT OR THE PROCEEDS OF SUCH SETOFF OR ANY PART THEREOF IS SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE OR REQUIRED
(INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE ADMINISTRATIVE AGENT
OR ANY OTHER SECURED PARTY IN ITS DISCRETION) TO BE REPAID TO A TRUSTEE,
RECEIVER OR ANY OTHER PARTY, IN CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR
RELIEF LAWS OR OTHERWISE, ALL AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH
SETOFF HAD NOT OCCURRED AND WHETHER OR NOT THE ADMINISTRATIVE AGENT OR ANY OTHER
SECURED PARTY IS IN POSSESSION OF OR HAS RELEASED THIS GUARANTY AND REGARDLESS
OF ANY PRIOR REVOCATION, RESCISSION, TERMINATION OR REDUCTION.  THE OBLIGATIONS
OF THE GUARANTOR UNDER THIS PARAGRAPH SHALL SURVIVE TERMINATION OF THIS
GUARANTY.

 

9.             SUBORDINATION.  THE GUARANTOR HEREBY SUBORDINATES THE PAYMENT OF
ALL OBLIGATIONS AND INDEBTEDNESS OF ALL BORROWERS OWING TO THE GUARANTOR,
WHETHER NOW EXISTING OR HEREAFTER ARISING, INCLUDING BUT NOT LIMITED TO ANY
OBLIGATION OF ANY BORROWER TO THE GUARANTOR AS SUBROGEE OF THE ADMINISTRATIVE
AGENT AND ANY OTHER SECURED PARTY OR RESULTING FROM THE GUARANTOR’S PERFORMANCE
UNDER THIS GUARANTY, TO THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL
GUARANTEED OBLIGATIONS.  IF THE ADMINISTRATIVE AGENT SO REQUESTS, ANY SUCH
OBLIGATION OR INDEBTEDNESS OF THE BORROWERS TO THE GUARANTOR SHALL BE ENFORCED
AND PERFORMANCE RECEIVED BY THE GUARANTOR AS TRUSTEE FOR THE ADMINISTRATIVE
AGENT AND THE PROCEEDS THEREOF SHALL BE PAID OVER TO THE ADMINISTRATIVE AGENT ON
ACCOUNT OF THE GUARANTEED OBLIGATIONS, BUT WITHOUT REDUCING OR AFFECTING IN ANY
MANNER THE LIABILITY OF THE GUARANTOR UNDER THIS GUARANTY.

 

10.           STAY OF ACCELERATION.  IN THE EVENT THAT ACCELERATION OF THE TIME
FOR PAYMENT OF ANY OF THE GUARANTEED OBLIGATIONS IS STAYED, IN CONNECTION WITH
ANY CASE COMMENCED BY OR AGAINST EITHER BORROWER OR ANY OTHER GUARANTOR UNDER
ANY DEBTOR RELIEF LAWS, OR OTHERWISE, ALL SUCH AMOUNTS SHALL NONETHELESS BE
PAYABLE BY THE GUARANTOR IMMEDIATELY UPON DEMAND BY THE ADMINISTRATIVE AGENT.

 

11.           EXPENSES.  THE GUARANTOR SHALL PAY ON DEMAND ALL OUT-OF-POCKET
EXPENSES (INCLUDING ATTORNEYS’ FEES AND EXPENSES AND THE ALLOCATED COST AND
DISBURSEMENTS OF INTERNAL LEGAL COUNSEL) IN ANY WAY RELATING TO THE ENFORCEMENT
OR PROTECTION OF THE ADMINISTRATIVE AGENT’S AND EACH OTHER SECURED PARTY’S
RIGHTS UNDER THIS GUARANTY OR IN RESPECT OF THE GUARANTEED OBLIGATIONS,
INCLUDING ANY INCURRED DURING ANY “WORKOUT” OR RESTRUCTURING IN RESPECT OF THE
GUARANTEED OBLIGATIONS AND ANY INCURRED IN THE PRESERVATION, PROTECTION OR
ENFORCEMENT OF ANY RIGHTS OF THE ADMINISTRATIVE AGENT AND EACH OTHER SECURED
PARTY IN ANY PROCEEDING UNDER ANY

 

5

--------------------------------------------------------------------------------


 

DEBTOR RELIEF LAWS.  THE OBLIGATIONS OF THE GUARANTOR UNDER THIS PARAGRAPH SHALL
SURVIVE THE PAYMENT IN FULL OF THE GUARANTEED OBLIGATIONS AND TERMINATION OF
THIS GUARANTY.

 

12.           MISCELLANEOUS.  NO PROVISION OF THIS GUARANTY MAY BE WAIVED,
AMENDED, SUPPLEMENTED OR MODIFIED, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY
THE ADMINISTRATIVE AGENT AND THE GUARANTOR.  NO FAILURE BY THE ADMINISTRATIVE
AGENT OR ANY OTHER SECURED PARTY TO EXERCISE, AND NO DELAY IN EXERCISING, ANY
RIGHT, REMEDY OR POWER HEREUNDER SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL
ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY OR POWER HEREUNDER PRECLUDE
ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER
OR REMEDY.  THE REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY
REMEDIES PROVIDED BY LAW OR IN EQUITY.  THE UNENFORCEABILITY OR INVALIDITY OF
ANY PROVISION OF THIS GUARANTY SHALL NOT AFFECT THE ENFORCEABILITY OR VALIDITY
OF ANY OTHER PROVISION HEREIN.  UNLESS OTHERWISE AGREED BY THE ADMINISTRATIVE
AGENT AND THE GUARANTOR IN WRITING, THIS GUARANTY IS NOT INTENDED TO SUPERSEDE
OR OTHERWISE AFFECT ANY OTHER GUARANTY NOW OR HEREAFTER GIVEN BY THE GUARANTOR
FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES OR ANY
TERM OR PROVISION THEREOF. CAPITALIZED TERMS USED HEREIN BUT NOT DEFINED HEREIN
SHALL HAVE THE MEANINGS GIVEN THERETO IN THE CREDIT AGREEMENT.

 

13.           CONDITION OF BORROWERS.  THE GUARANTOR ACKNOWLEDGES AND AGREES
THAT IT HAS THE SOLE RESPONSIBILITY FOR, AND HAS ADEQUATE MEANS OF, OBTAINING
FROM THE BORROWERS AND ANY OTHER GUARANTOR SUCH INFORMATION CONCERNING THE
FINANCIAL CONDITION, BUSINESS AND OPERATIONS OF THE BORROWERS AND ANY SUCH OTHER
GUARANTOR AS THE GUARANTOR REQUIRES, AND THAT THE ADMINISTRATIVE AGENT AND THE
OTHER SECURED PARTIES HAVE NO DUTY, AND THE GUARANTOR IS NOT RELYING ON THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY AT ANY TIME, TO DISCLOSE TO THE
GUARANTOR ANY INFORMATION RELATING TO THE BUSINESS, OPERATIONS OR FINANCIAL
CONDITION OF THE BORROWERS OR ANY OTHER GUARANTOR (THE GUARANTOR WAIVING ANY
DUTY ON THE PART OF THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES TO
DISCLOSE SUCH INFORMATION AND ANY DEFENSE RELATING TO THE FAILURE TO PROVIDE THE
SAME).

 

14.           SETOFF.  IF AND TO THE EXTENT ANY PAYMENT IS NOT MADE WHEN DUE
HEREUNDER, THE GUARANTOR HEREBY IRREVOCABLY AUTHORIZES EACH SECURED PARTY AND
EACH OF THEIR RESPECTIVE AFFILIATES AT ANY TIME AND FROM TIME TO TIME, AFTER
OBTAINING THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAWS, TO SET OFF AND APPLY ANY AND ALL DEPOSITS
(GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL, IN WHATEVER CURRENCY)
AT ANY TIME HELD AND OTHER OBLIGATIONS (IN WHATEVER CURRENCY) AT ANY TIME OWING
BY SUCH SECURED PARTY OR ANY SUCH AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT
OF THE GUARANTOR AGAINST ANY AND ALL OF THE OBLIGATIONS OF THE GUARANTOR NOW OR
HEREAFTER EXISTING UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO SUCH
SECURED PARTY, IRRESPECTIVE OF WHETHER OR NOT SUCH SECURED PARTY SHALL HAVE MADE
ANY DEMAND UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND ALTHOUGH SUCH
OBLIGATIONS OF THE GUARANTOR MAY BE CONTINGENT OR UNMATURED OR ARE OWED TO A
BRANCH OR OFFICE OF SUCH SECURED PARTY DIFFERENT FROM THE BRANCH OR OFFICE
HOLDING SUCH DEPOSIT OR OBLIGATED ON SUCH INDEBTEDNESS.  THE RIGHTS OF EACH
SECURED PARTY AND ITS RESPECTIVE AFFILIATES UNDER THIS SECTION ARE IN ADDITION
TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) THAT SUCH
SECURED PARTY OR ITS RESPECTIVE AFFILIATES MAY HAVE.  EACH SECURED PARTY AGREES
TO NOTIFY THE GUARANTOR PROMPTLY AFTER ANY SUCH SETOFF AND APPLICATION, PROVIDED
THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH
SETOFF AND APPLICATION.

 

6

--------------------------------------------------------------------------------


 

15.           REPRESENTATIONS AND WARRANTIES.  THE GUARANTOR REPRESENTS AND
WARRANTS THAT (A) IT IS DULY ORGANIZED AND IN GOOD STANDING UNDER THE LAWS OF
THE JURISDICTION OF ITS ORGANIZATION AND HAS FULL CAPACITY AND RIGHT TO MAKE AND
PERFORM THIS GUARANTY, AND ALL NECESSARY AUTHORITY HAS BEEN OBTAINED; (B) THIS
GUARANTY CONSTITUTES ITS LEGAL, VALID AND BINDING OBLIGATION ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS; (C) THE MAKING AND PERFORMANCE OF THIS GUARANTY DOES
NOT AND WILL NOT VIOLATE THE PROVISIONS OF ANY APPLICABLE LAW, REGULATION OR
ORDER, AND DOES NOT AND WILL NOT RESULT IN THE BREACH OF, OR CONSTITUTE A
DEFAULT OR REQUIRE ANY CONSENT UNDER, ANY MATERIAL AGREEMENT, INSTRUMENT, OR
DOCUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTY MAY BE
BOUND OR AFFECTED; AND (D) ALL CONSENTS, APPROVALS, LICENSES AND AUTHORIZATIONS
OF, AND FILINGS AND REGISTRATIONS WITH, ANY GOVERNMENTAL AUTHORITY REQUIRED
UNDER APPLICABLE LAW AND REGULATIONS FOR THE MAKING AND PERFORMANCE OF THIS
GUARANTY HAVE BEEN OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT.

 

16.           INDEMNIFICATION AND SURVIVAL.  WITHOUT LIMITATION ON ANY OTHER
OBLIGATIONS OF THE GUARANTOR OR REMEDIES OF THE ADMINISTRATIVE AGENT OR ANY
OTHER SECURED PARTY UNDER THIS GUARANTY, THE GUARANTOR SHALL, TO THE FULLEST
EXTENT PERMITTED BY LAW, INDEMNIFY, DEFEND AND SAVE AND HOLD HARMLESS THE
ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY FROM AND AGAINST, AND SHALL
PAY ON DEMAND, ANY AND ALL DAMAGES, LOSSES, LIABILITIES AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND EXPENSES AND THE ALLOCATED COST AND DISBURSEMENTS OF
INTERNAL LEGAL COUNSEL) THAT MAY BE SUFFERED OR INCURRED BY THE ADMINISTRATIVE
AGENT OR ANY OTHER SECURED PARTY IN CONNECTION WITH OR AS A RESULT OF ANY
FAILURE OF ANY GUARANTEED OBLIGATIONS TO BE THE LEGAL, VALID AND BINDING
OBLIGATIONS OF THE BORROWERS ENFORCEABLE AGAINST THE BORROWERS IN ACCORDANCE
WITH THEIR TERMS.  THE OBLIGATIONS OF THE GUARANTOR UNDER THIS PARAGRAPH SHALL
SURVIVE THE PAYMENT IN FULL OF THE GUARANTEED OBLIGATIONS AND TERMINATION OF
THIS GUARANTY.

 

17.           GOVERNING LAW; ASSIGNMENT; JURISDICTION; NOTICES.  THIS GUARANTY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK.  THIS GUARANTY SHALL (A) BIND THE GUARANTOR AND ITS
SUCCESSORS AND ASSIGNS, PROVIDED THAT THE GUARANTOR MAY NOT ASSIGN ITS RIGHTS OR
OBLIGATIONS UNDER THIS GUARANTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT (AND ANY ATTEMPTED ASSIGNMENT WITHOUT SUCH CONSENT SHALL BE
VOID), AND (B) INURE TO THE BENEFIT OF THE ADMINISTRATIVE AGENT AND EACH OTHER
SECURED PARTY AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND EACH SECURED PARTY
MAY, WITHOUT NOTICE TO THE GUARANTOR AND WITHOUT AFFECTING THE GUARANTOR’S
OBLIGATIONS HEREUNDER, ASSIGN, SELL OR GRANT PARTICIPATIONS IN THE GUARANTEED
OBLIGATIONS AND THIS GUARANTY, IN WHOLE OR IN PART.  THE GUARANTOR HEREBY
IRREVOCABLY (I) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY, AND (II) WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW ANY DEFENSE ASSERTING AN INCONVENIENT FORUM IN
CONNECTION THEREWITH.  SERVICE OF PROCESS BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH SUCH ACTION OR PROCEEDING SHALL BE BINDING ON THE GUARANTOR IF
SENT TO THE GUARANTOR IN THE MANNER SET FORTH BELOW.  THE GUARANTOR AGREES THAT
THE ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY MAY DISCLOSE TO ANY
ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN,
ANY OF ITS RIGHTS OR OBLIGATIONS OF ALL OR PART OF THE GUARANTEED OBLIGATIONS
ANY AND ALL INFORMATION IN THE ADMINISTRATIVE AGENT’S OR SUCH SECURED PARTY’S
POSSESSION CONCERNING THE GUARANTOR, THIS GUARANTY AND ANY SECURITY FOR THIS
GUARANTY.  ALL NOTICES AND OTHER COMMUNICATIONS TO THE GUARANTOR UNDER THIS
GUARANTY SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER
SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL

 

7

--------------------------------------------------------------------------------


 

OR SENT BY TELECOPIER TO THE GUARANTOR AT ITS ADDRESS SET FORTH BELOW OR AT SUCH
OTHER ADDRESS IN THE UNITED STATES AS MAY BE SPECIFIED BY THE GUARANTOR IN A
WRITTEN NOTICE DELIVERED TO THE ADMINISTRATIVE AGENT AT SUCH OFFICE AS THE
ADMINISTRATIVE AGENT MAY DESIGNATE FOR SUCH PURPOSE FROM TIME TO TIME IN A
WRITTEN NOTICE TO THE GUARANTOR.  IF ANY ACTION OR PROCEEDING IS FILED IN A
COURT OF THE STATE OF CALIFORNIA BY OR AGAINST ANY PARTY HERETO IN CONNECTION
WITH ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT, (A) THE COURT SHALL, AND IS HEREBY DIRECTED TO, MAKE A GENERAL
REFERENCE PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638 TO A
REFEREE (WHO SHALL BE A SINGLE ACTIVE OR RETIRED JUDGE) TO HEAR AND DETERMINE
ALL OF THE ISSUES IN SUCH ACTION OR PROCEEDING (WHETHER OF FACT OR OF LAW) AND
TO REPORT A STATEMENT OF DECISION, PROVIDED THAT AT THE OPTION OF ANY PARTY TO
SUCH PROCEEDING, ANY SUCH ISSUES PERTAINING TO A “PROVISIONAL REMEDY” AS DEFINED
IN CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1281.8 SHALL BE HEARD AND
DETERMINED BY THE COURT AND (B) THE GUARANTORS SHALL BE SOLELY RESPONSIBLE, ON A
JOINT AND SEVERAL BASIS, TO PAY ALL FEES AND EXPENSES OF ANY REFEREE APPOINTED
IN SUCH ACTION OR PROCEEDING.

 

18.           WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY
APPLICABLE LAW, EACH GUARANTOR AND EACH SECURED PARTY HERETO IRREVOCABLY WAIVES
TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING
OUT OF OR RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS.  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. THIS GUARANTY REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

19.           Additional Guarantor Waivers and Agreements.

 

(a)           The Guarantor understands and acknowledges that if the
Administrative Agent or any other Secured Party forecloses judicially or
nonjudicially against any real property security for the Guaranteed Obligations,
that foreclosure could impair or destroy any ability that the Guarantor may have
to seek reimbursement, contribution, or indemnification from the Borrowers or
others based on any right the Guarantor may have of subrogation, reimbursement,
contribution, or indemnification for any amounts paid by the Guarantor under
this Guaranty. The Guarantor further understands and acknowledges that in the
absence of this paragraph, such potential impairment or destruction of the
Guarantor’s rights, if any, may entitle the Guarantor to assert a defense to
this Guaranty based on Section 580d of the California Code of Civil Procedure as
interpreted in Union Bank v. Gradsky, 265 Cal.App.2d 40 (1968). By executing
this Guaranty, the Guarantor freely, irrevocably, and unconditionally:
(i) waives and relinquishes that defense and agrees that the Guarantor will be
fully liable under this Guaranty even though the Administrative Agent or any
other Secured Party may foreclose, either by judicial foreclosure

 

8

--------------------------------------------------------------------------------


 

or by exercise of power of sale, any deed of trust securing the Guaranteed
Obligations; (ii) agrees that the Guarantor will not assert that defense in any
action or proceeding which the Administrative Agent or any other Secured Party
may commence to enforce this Guaranty; (iii) acknowledges and agrees that the
rights and defenses waived by the Guarantor in this Guaranty include any right
or defense that the Guarantor may have had or be entitled to assert based on or
arising out of any one or more of Sections 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure or Section 2848 of the California Civil Code;
and (iv) acknowledges and agrees that the Administrative Agent and each other
Secured Party is relying on this waiver in creating the Guaranteed Obligations,
and that this waiver is a material part of the consideration which the
Administrative Agent and each other Secured Party is receiving for creating the
Guaranteed Obligations.

 

(b)           The Guarantor waives all rights and defenses that the Guarantor
may have because any of the Guaranteed Obligations is secured by real property. 
This means, among other things: (i) The Administrative Agent and each other
Secured Party may collect from the Guarantor without first foreclosing on any
real or personal property collateral pledged by either Borrower; and (ii) if the
Administrative Agent or any other Secured Party forecloses on any real property
collateral pledged by either Borrower or any other Person: (A) the amount of the
Guaranteed Obligations may be reduced only by the price for which the collateral
is sold at the foreclosure sale, even if the collateral is worth more than the
sale price, and (B) the Administrative Agent or any other Secured Party may
collect from the Guarantor even if the Administrative Agent or any other Secured
Party, by foreclosing on the real property collateral, has destroyed any right
the Guarantor may have to collect from the Borrowers or any other Person.  This
is an unconditional and irrevocable waiver of any rights and defenses the
Guarantor may have because any of the Guaranteed Obligations is secured by real
property.  These rights and defenses include, but are not limited to, any right
or defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.

 

(c) The Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure Section 580a, to a fair market
value hearing or action to determine a deficiency judgment after a foreclosure.

 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------


 

Executed this        day of August, 2007.

 

 

 

PROSPECT MEDICAL HOLDINGS, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PROSPECT MEDICAL GROUP, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SIERRA MEDICAL MANAGEMENT, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PROSPECT MEDICAL SYSTEMS, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PROSPECT HOSPITAL ADVISORY
SERVICES, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PROSPECT ADVANTAGE NETWORK, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

 

PROSPECT HOSPITALS SYSTEM, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ALTA HOLLYWOOD HOSPITALS, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ALTA LOS ANGELES HOSPITALS, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PROMED HEALTH CARE
ADMINISTRATORS

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PINNACLE HEALTH RESOURCES

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PROSPECT PHYSICIAN ASSOCIATES, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

 

PROSPECT HEALTH SOURCE MEDICAL
GROUP, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PROSPECT PROFESSIONAL CARE
MEDICAL GROUP, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

NUESTRA FAMILIA MEDICAL GROUP,
INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

APAC MEDICAL GROUP, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PROSPECT NWOC MEDICAL GROUP, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SIERRA PRIMARY CARE MEDICAL
GROUP, A MEDICAL CORPORATION

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

 

STARCARE MEDICAL GROUP, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PEGASUS MEDICAL GROUP, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ANTELOPE VALLEY MEDICAL
ASSOCIATES, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SANTA ANA/TUSTIN PHYSICIANS GROUP,
INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PROMED HEALTH SERVICES COMPANY

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

GENESIS HEALTHCARE OF SOUTHERN
CALIFORNIA, INC., A MEDICAL GROUP

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

 

POMONA VALLEY MEDICAL GROUP, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

UPLAND MEDICAL GROUP, A
PROFESSIONAL MEDICAL CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------
